lO-23-2015

gz,'l"r€§-Ol

Tarrant Conntyw;TX Trial Court #1152016D
writ `!\io- '> :=

From: Desmond Ledet #01651095
Telford Unit
3899 State Hwy.98
New Boston, TX 75570

I have an 11.07 writ of habeas corpus before your court.

Please
send me a status report on my case(ll.07). Is it still pending a dear
cision. Please let me know A/S/A/P. Thankyou.. Enclosed is a self
addressed stamped envelope for your answer. God Bless.
EX parte
Desmond Ledet
" D IN
RECE\VE
. . couRT oF cR\M\NAL APPEALS
oct 26 2015

AbetAcosia,Cler\<